Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 11, 1975 on the ground that he voluntarily left his employment without good cause. Claimant, a stage mechanic, worked for a school specializing in musical education from April, 1973 until January, 1975. He worked on a guaranteed salary of $375 per week. When the school was producing stage productions it was necessary for claimant to work overtime. On December 20, 1974 he submitted a letter of resignation in which he complained about his supervisor and stated the latter was inept and incapable. Claimant contended he resigned for reasons of health. At the time of his resignation claimant was not under a doctor’s care, had made no inquiries as to the number of shows to be produced during the next semester, did not complain to his supervisor, and had no offer or promise of another job. The credible evidence establishes that the claimant left his employment for personal and noncompelling reasons. There is insufficient evidence to establish that the job adversely affected his health. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.